IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1028
                              Filed April 15, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JUSTIN M. WOODS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mary E. Howes,

Judge.



      A defendant appeals his conviction of a controlled-substance violation.

AFFIRMED.




      Taryn R. McCarthy of Clemens, Walters, Conlon, Runde & Hiatt, L.L.P.,

Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.




      Considered by Tabor, P.J., and Mullins and Schumacher, JJ.
                                         2


MULLINS, Judge.

       Justin Woods appeals his conviction, following a guilty plea, of

manufacturing, delivering, or possessing methamphetamine with the intent to

manufacture or deliver.1 He argues his counsel rendered ineffective assistance in

failing to move for suppression of evidence obtained as an allegedly

unconstitutional seizure.

       Because Woods pled guilty, we are without the benefit of a suppression or

trial record. His argument is based wholly on the minutes of evidence. As a result

of record inadequacies, ineffective-assistance claims are normally preserved for

postconviction-relief proceedings. State v. Brown, 930 N.W.2d 840, 844 (Iowa

2019). Doing so “allows the parties to develop an adequate record of the claims

and provides the attorney charged with ineffective assistance with the ‘opportunity

to respond to defendant’s claims.’” State v. Harrison, 914 N.W.2d 178, 206 (Iowa

2018) (quoting State v. Soboroff, 798 N.W.2d 1, 8 (Iowa 2011)). When an issue is

not raised in the district court and a record developed thereon, it leaves appellate

courts with a skeletal record, which is what we have here. We agree with the State

that the minutes of evidence “are a poor substitute for a fully-fleshed out

suppression record,” and we find the record inadequate to determine whether

counsel failed to perform an essential duty or prejudice resulted. See Strickland

v. Washington, 466 U.S. 668, 687 (1984); State v. Kuhse, 937 N.W.2d 622, 628

(Iowa 2020). As such, we affirm Woods’s conviction but preserve his ineffective-




1 Woods also pled guilty to one count of domestic abuse assault causing bodily
injury in a separate misdemeanor case.
                                         3

assistance claim for a possible postconviction-relief proceeding. See Iowa Code

§ 814.7(3) (2018).2

      AFFIRMED.




2Effective July 1, 2019, section 814.7 was amended to prohibit claims of ineffective
assistance of counsel to be raised or decided on direct appeal. 2019 Iowa Acts
ch. 140, § 31. Because judgment and sentence were entered prior to the statutory
amendment’s effective date, it does not apply to Woods’s direct appeal. See State
v. Macke, 933 N.W.2d 226, 228 (Iowa 2019).